DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 400 and 642.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 856.  
Correcting the specification objection to [0094] of the disclosure (shown below) will overcome this drawing rejection as well. Otherwise, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0033] recites “…and a schedule/calendar data store that stores…” when it appears it should recite “…and a schedule/calendar data store 146 that stores…”
Paragraph [0045] recites “…first display region 322 of touchscreen display 324 in FIGURE 3…” when it appears it should recite “…first display region 322 of touchscreen display 320 in FIGURE 3…”
Paragraph [0046] recites “…a touch input in first display/input region 322 of touchscreen display 324…” when it appears it should recite “…a touch input in first display/input region 322 of touchscreen display 320…”
Paragraph [0048] recites “…the rerouting request entered by the recipient is sent to routing service 130…” when it appears it should recite “…the rerouting request entered by the recipient is sent to routing service 140…”
Paragraph [0058] recites “…recipient physical data is received at 652…” when it appears it should recite “…recipient physical data is received at 642…”. This correction would also resolve the drawing objection regarding reference character 642 as well.
Paragraph [0059] recites “…then control branches at 648 to 652 to continue monitoring…” when it appears it should recite “…then control branches at 648 to 642 to continue monitoring…”. This correction would also resolve the drawing objection regarding reference character 642 as well.
Paragraph [0064] recites “…a location notification message can be send to recipient client/server 130…” when it appears it should recite “…a location notification message can be sent to recipient client/server 130…”
Paragraph [0065] recites “…the alternate location entered by the recipient can be sent to routing service 130…” when it appears it should recite “…the alternate location entered by the recipient can be sent to routing service 140…”
Paragraph [0084] recites “…routing rules 720, data (such as shipping data 720, physical data 722…” when it appears it should recite “…routing rules 720, data (such as shipping data 
Paragraph [0094] recites “…The network 804 may be or may include the network 856, described above…” when it appears it should recite “…The network 804 may be or may include the network 756, described above…” This correction would also resolve the drawing objection regarding reference character 856 as well.
Appropriate correction is required.
Claim Interpretation
Regarding method claim 1, the limitation “if one of the rules for rerouting…” is a contingent limitation. Per MPEP 2111.04 II., “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. Therefore, Examiner is interpreting this limitation as not having patentable weight because one of the rules does not need to apply in the method. Further, claims 2, 3, 4, and “the action defined for the rule…” limitation of claim 7 all further limit the contingent method limitation of claim 1. Specifically, they further limit the action that is triggered if one of the rules applies. As such, Examiner is interpreting these claims/limitations as also not having patentable weight. However, in the interest of compact prosecution, Examiner has applied prior art to these claims/limitations as shown below.
Conversely, the corresponding system and computer storage medium claims/limitations to those discussed above are entitled to patentable weight per MPEP 2111.04 II. (“The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5, 12 and 18 recite the limitation "the later time of day" at the end of each claim.  There is insufficient antecedent basis for this limitation in the claims. A “later time of day” is not previously introduced in these claims themselves or in their respective independent claims.
Additionally, regarding claim 5, the claim is indefinite regarding which types of physical conditions are necessarily required and which are not necessarily required as long as one physical condition of the group is present. Specifically, the conjunction “and” in the middle of the claim appears to suggest the end of the “one or more of” group and the beginning of a list of necessarily required physical conditions. Alternatively, the claim could be interpreted as all of the types of physical conditions falling into the group of conditions of which only one is required. As there is uncertainty as to how claim 5 should be interpreted regarding which types of conditions are or are not required, the scope of the claim is indefinite. 
For the purposes of examination, Examiner will be interpreting claim 5 as “the physical conditions include one or more of a current time of day, a current location of the package, an anticipated handoff of the package to another intermediary shipper, and an anticipated location of the package, a current location of the recipient, or an anticipated location of the recipient at a later time of day” (see 112(b) rejection above regarding the lack of antecedent basis for “the later time of day”). This interpretation puts the entire list of physical condition types into a single group of which only one type of physical condition is required. Examiner suggests amending claim 5 as described above to overcome this 112(b) rejection.
Additionally, regarding claims 12 and 18, both claims are missing a conjunction before “an anticipated location of the recipient at the later time of day”. Without a conjunction, it is unclear as to the scope of the claims because the claims do not clearly point out which types of physical conditions are required in the claim and which are not. For the purposes of examination, Examiner is interpreting both claims 12 and 18 as reading “the physical conditions include one or more of a current time of day, a current location of the package, an anticipated location of the package, a current location of the recipient, or an anticipated location of the recipient at a later time of day” (see 112(b) rejection above regarding the lack of antecedent basis for “the later time of day”). This interpretation puts all of the physical conditions of each claim into a group, of which only one physical condition is required. Further, this interpretation matches the scope of Examiner’s interpretation of claim 5 above. Examiner suggests adding a conjunction to claims 12 and 18 to clarify the scope of each claim and overcome this 112(b) rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite monitoring a package and recipient, determining whether to reroute a package in transit and rerouting the package. 
Claim 1 recites the concept of rerouting a package in transit based on a set of rules which is a certain method of organizing human activity including managing commercial interactions. A method for dynamically rerouting a package during shipment, the method comprising: receiving a shipping route for shipping a package to a recipient; receiving one or more rules for rerouting the package, wherein said rules may be based on physical conditions; monitoring physical conditions relating to the package and physical conditions relating to the recipient; determining whether one of the rules for rerouting applies to the physical conditions relating to the package and physical conditions relating to the recipient; and if one of the rules for rerouting the package applies to the physical conditions relating to the package and physical conditions relating to the recipient, triggering an action defined for the one of the rules that applies to the physical conditions all, as a whole fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element of the method being “computer-implemented”. The recited additional element is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the method being “computer-implemented” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-3 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 4 further limit the abstract idea of claim 3 without adding any new additional elements. Therefore, by the analysis of claim 3 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claims 5-7 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 8 recites the concept of rerouting a package in transit based on a set of rules which is a certain method of organizing human activity including managing commercial interactions. Perform a method for dynamically rerouting a package during shipment, the method comprising: receiving a shipping route for shipping a package to a recipient; receiving one or more rules for rerouting the package based on physical conditions; monitoring physical conditions relating to the package and physical conditions relating to the recipient; determining whether one of the rules for rerouting applies to the physical conditions relating to the package and physical conditions relating to the recipient; and if one of the rules for rerouting the package applies to the physical conditions relating to the package and physical conditions relating to the recipient, triggering an action defined for the one of the rules that applies to the physical conditions all, as a whole fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, one or more processors, and one or more memory devices having computer-readable instructions. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, one or more processors, and one or more memory devices having computer-readable instructions amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 9-10 further limit the abstract idea of claim 8 without adding any new additional elements. Therefore, by the analysis of claim 8 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 11 further limit the abstract idea of claim 10 without adding any new additional elements. Therefore, by the analysis of claim 10 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claims 12-14 further limit the abstract idea of claim 8 without adding any new additional elements. Therefore, by the analysis of claim 8 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 15 recites the concept of rerouting a package in transit based on a set of rules which is a certain method of organizing human activity including managing commercial interactions. Execute a method for dynamically rerouting a package during shipment, the method comprising: receiving a shipping route for shipping a package to a recipient; receiving one or more rules for rerouting the package based on physical conditions; monitoring physical conditions relating to the package and physical conditions relating to the recipient; determining whether one of the rules for rerouting applies to the physical conditions relating to the package and physical conditions relating to the recipient; and if one of the rules for rerouting the package applies to the physical conditions relating to the package and physical conditions relating to the recipient, triggering an action defined for the one of the rules that applies to the physical conditions all, as a whole fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more processors and one or more computer storage media having computer executable instructions stored thereon. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors and one or more computer storage media having computer executable instructions stored thereon amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 further limit the abstract idea of claim 15 without adding any new additional elements. Therefore, by the analysis of claim 15 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 17 further limit the abstract idea of claim 16 without adding any new additional elements. Therefore, by the analysis of claim 16 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claims 18-20 further limit the abstract idea of claim 15 without adding any new additional elements. Therefore, by the analysis of claim 15 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillen et al. (U.S. Pre-Grant Publication No. 2014/0180959, hereafter known as Gillen). 
Regarding claim 1, Gillen teaches:
A computer-implemented method for dynamically rerouting a package during shipment (see Figs. 5 and 6 and [0068] - [0084], particularly [0073] "the carrier service provider may initially be en-route to the original address and receive a message from the one or more carrier servers 104 to re-route the item to a dynamic delivery location")
the method comprising: receiving a shipping route for shipping a package to a recipient (see [0065] "In one embodiment, each time the item/shipment identifier is scanned or read, an appropriate device can transmit the item/shipment identifier and other appropriate information (e.g., location and time of the scan or reading) to the one or more carrier servers 104. The one or more carrier servers 104 can then receive and use the information to track the item as it is transported though the carrier's transportation network and update the shipping data accordingly" for route traveled and [0020] “The system may provide a carrier service provider with en-route delivery instructions based on the customer mobile device GPS and operational telematics from the delivery vehicle. The operational telematics may include the GPS location of the delivery vehicle along with dispatch information” for receiving dispatch information/planned shipping route)
receiving one or more rules for rerouting the package, wherein said rules may be based on physical conditions (see [0018] “For example, a customer may register with a delivery service and elect a "Mobile Delivery" program” and [0062] “the one or more carrier servers 104 may determine whether the location(s) associated with the customer are available for the Mobile Delivery program. For example, some carriers may restrict the Mobile Delivery program to certain delivery areas or delivery types (e.g., restricted to particular cities, states, or domestic deliveries, etc.) This may be accomplished by the carrier using methods that consider physical locations of packages, service providers (delivery personnel), service vehicles, with customer reported and/or checked in social locations and/or customer vehicle reported and/or checked in locations via a social network”)
monitoring physical conditions relating to the package and physical conditions relating to the recipient (see [0019] "When a package is bound for a Mobile Delivery customer, various embodiments may determine the location of the customer using the customer's mobile device GPS (global positioning system), a vehicle's positioning device (e.g., navigation system), social networks, prediction algorithms or a check-in service with the system" [0020] "The system may provide a carrier service provider with en-route delivery instructions based on the customer mobile device GPS and operational telematics from the delivery vehicle. The operational telematics may include the GPS location of the delivery vehicle along with dispatch information")
determining whether one of the rules for rerouting applies to the physical conditions relating to the package and physical conditions relating to the recipient (see [0062] "the one or more carrier servers 104 may determine whether the location(s) associated with the customer are available for the Mobile Delivery program...This may be accomplished by the carrier using methods that consider physical locations of packages, service providers (delivery personnel), service vehicles, with customer reported and/or checked in social locations and/or customer vehicle reported and/or checked in locations via a social network")
and if one of the rules for rerouting the package applies to the physical conditions relating to the package and physical conditions relating to the recipient, triggering an action defined for the one of the rules that applies to the physical conditions (see [0071] "the alternate delivery location(s) may be communicated to the customer with the notification or when the customer accesses the web portal" and [0020] “Using this information, the dispatch plan for the carrier service provider may be altered to the new delivery location” and [0073] "the carrier service provider may initially be en-route to the original address and receive a message from the one or more carrier servers 104 to re-route the item to a dynamic delivery location")
Regarding claim 2, Gillen teaches all of the limitations of claim 1 above. Gillen further teaches:
the action defined for the one of the rules that applies to the physical conditions comprises sending a reroute instruction to a shipper in the shipping route (see [0020] “Using this information, the dispatch plan for the carrier service provider may be altered to the new delivery location” and [0073] "the carrier service provider may initially be en-route to the original address and receive a message from the one or more carrier servers 104 to re-route the item to a dynamic delivery location")
Regarding claim 3, Gillen teaches all of the limitations of claim 1 above. Gillen further teaches:
the action defined for the one of the rules that applies to the physical conditions comprises: sending a notification to the recipient offering a special delivery option (see [0071] "the alternate delivery location(s) may be communicated to the customer with the notification or when the customer accesses the web portal")
receiving a message from the recipient accepting the special delivery option (see [0074] "once the alternative delivery location is selected by the customer (e.g., via the web portal or return message) at Block 550")
and responsive to receiving the message accepting the special delivery option, sending a rerouting instruction to reroute the package for the special delivery option (see [0020] “Using this information, the dispatch plan for the carrier service provider may be altered to the new delivery location” and [0073] "the carrier service provider may initially be en-route to the original address and receive a message from the one or more carrier servers 104 to re-route the item to a dynamic delivery location")
Regarding claim 7, Gillen teaches all of the limitations of claim 1 above. Gillen further teaches:
one of the rules for rerouting the package based on physical conditions comprises a rule to reroute the package to a geolocation of the recipient (see [0073] for the alternate delivery location being the geolocation of the recipient, especially "the customer may be shopping at nearby retail stores and request that the item is delivered to her dynamic location. The carrier service provider would then use the GPS location of the customer's mobile device 101, social network information including information about the customer and/or the customer's vehicle (which may be part of a vehicle social network) to locate the customer and make the delivery of the item")
and the action defined for the rule to reroute the package to a geolocation of the recipient comprises sending a rerouting instruction to deliver the package to the geolocation of the recipient (see  [0020] “Using this information, the dispatch plan for the carrier service provider may be altered to the new delivery location” and [0073] "the carrier service provider may initially be en-route to the original address and receive a message from the one or more carrier servers 104 to re-route the item to a dynamic delivery location")
Regarding claim 8, Gillen teaches:
A system for shipping an item, the system comprising: one or more processors (see Figs. 1 and 3 as well as [0025] “FIG. 1 provides an illustration of a system architecture that can be used in conjunction with various embodiments of the present invention” and [0026] “The system 10 of FIG. 1 may further comprise…one or more carrier servers 104” and [0040] “the carrier server 104 may include a processor 60”) 
and one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereupon that, when executed by the processors, cause the processors to perform a method for dynamically rerouting a package during shipment (see Fig. 3 element 65 device memory as well as [0040] “the carrier server 104 may include a processor 60 that communicates with other elements within the carrier server 104 via a system interface or bus 61” and [0041] “the processor 60 may be configured to execute instructions stored in the device memory or otherwise accessible to the processor 60. As such, whether configured by hardware or software methods, or by a combination thereof, the processor 60 may represent an entity capable of performing operations according to embodiments of the present invention when configured accordingly”)
For the remaining limitations of claim 8, please see the rejection of claim 1 above.
Regarding claim 9, Gillen teaches all of the limitations of claim 8 above. Gillen further teaches:
sending a notification message to the recipient with physical conditions relating to the package (see [0068] "the associated customer may be notified that an item is en-route at Block 520 of FIG. 5” and [0019] “After determining the location of the customer, the system may send a message to the customer indicating the pending delivery and the original delivery location” for messages regarding the current location of the package and the anticipated location of the package)
receiving a reroute message from the recipient with an alternate geolocation ([0072] "In various embodiments, the alternate delivery location may be provided directly from the customer as opposed to selecting a location proposed by the one or more carrier servers 104" and [0074] "the alternative delivery location is selected by the customer (e.g., via the web portal or return message)" selection via message)
rerouting the package based on the alternate geolocation (see [0020] “Using this information, the dispatch plan for the carrier service provider may be altered to the new delivery location” and [0073] "the carrier service provider may initially be en-route to the original address and receive a message from the one or more carrier servers 104 to re-route the item to a dynamic delivery location")
and sending a reroute instruction to a shipper to reroute the package to the alternate geolocation (see [0020] “Using this information, the dispatch plan for the carrier service provider may be altered to the new delivery location” and [0073] "the carrier service provider may initially be en-route to the original address and receive a message from the one or more carrier servers 104 to re-route the item to a dynamic delivery location")
Regarding claim 10, Gillen teaches all of the limitations of claim 8 above. For the limitations introduced in claim 10, please see the rejection of claim 3 above.
Regarding claim 12, Gillen teaches all of the limitations of claim 8 above. Gillen further teaches:
the physical conditions include one or more of a current time of day, a current location of the package, (see [0020] "The system may provide a carrier service provider with en-route delivery instructions based on the customer mobile device GPS and operational telematics from the delivery vehicle. The operational telematics may include the GPS location of the delivery vehicle along with dispatch information" for current location of the package and [0049] “The carrier device 105 may also include a GPS module adapted to acquire, for example… universal time (UTC)” for current time of day)
an anticipated location of the package, a current location of the recipient, an anticipated location of the recipient at the later time of day (see [0019] "When a package is bound for a Mobile Delivery customer, various embodiments may determine the location of the customer using the customer's mobile device GPS (global positioning system), a vehicle's positioning device (e.g., navigation system), social networks, prediction algorithms or a check-in service with the system" for current location of the recipient, [0076] "In various embodiments, the one or more carrier servers 104 may access various sources of data for use in predicting the location of the customer for use in suggesting a delivery location" for anticipated location of recipient, and [0065] “The tracking information may reflect the item's movement in the carrier's transportation network, including expected delivery date and time” for anticipated location of the package)
Regarding claim 14, Gillen teaches all of the limitations of claim 8 above. For the limitations introduced in claim 14, please see the rejection of claim 7 above.
Regarding claim 15, Gillen teaches:
One or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute a method for dynamically rerouting a package during shipment (see [0021] "the various implementations may take the form of a computer program product on a computer-readable storage medium having computer-readable program instructions embodied in the storage medium")
For the remaining limitations of claim 15, please see the rejection of claim 1 above.
Regarding claim 16, Gillen teaches all of the limitations of claim 15 above. For the limitations introduced in claim 16, please see the rejection of claim 3 above.
Regarding claim 18, Gillen teaches all of the limitations of claim 15 above. For the limitations introduced in claim 18, please see the rejection of claim 12 above.
Regarding claim 20, Gillen teaches all of the limitations of claim 15 above. For the limitations introduced in claim 20, please see the rejection of claim 7 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Bodenhamer (U.S. Pre-Grant Publication No. 2014/0379603, hereafter known as Bodenhamer).
Regarding claim 4, Gillen teaches all of the limitations of claim 3 above. Gillen further teaches carriers carrying computing devices during shipment, with the devices themselves being described in [0046]-[0049]. Notably, the devices are configured to be able to print shipping receipts (see [0048]). However, Gillen does not explicitly teach that, responsive to receiving a message selecting the special delivery option, the recipient is charged a fee for the special delivery option. However, Bodenhamer teaches:
responsive to receiving the message selecting the special delivery option, charging the recipient a fee for the special delivery option (see [0054] "In some implementations, a user may wish to re-route the shipping of a package…Where rerouting creates additional costs, the control servers 180 may bill the recipient user 358 at the time of the reroute request")
It would have been obvious to one of ordinary skill in the art at the time of filing to include charging the customer in response to the customer selecting a special delivery option as taught by Bodenhamer in the method of Gillen, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11, Gillen teaches all of the limitations of claim 10 above. For the limitations introduced in claim 11, please see the rejection of claim 4 above.
Regarding claim 17, Gillen teaches all of the limitations of claim 16 above. For the limitations introduced in claim 17, please see the rejection of claim 4 above.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Jha et al. (U.S. Pre-Grant Publication 2019/0333130, hereafter known as Jha).
Regarding claim 5, Gillen teaches all of the limitations of claim 1 above. Gillen further teaches:
the physical conditions include one or more of a current time of day, a current location of the package,  (see [0020] "The system may provide a carrier service provider with en-route delivery instructions based on the customer mobile device GPS and operational telematics from the delivery vehicle. The operational telematics may include the GPS location of the delivery vehicle along with dispatch information" for current location of the package and [0049] “The carrier device 105 may also include a GPS module adapted to acquire, for example… universal time (UTC)” for current time of day)
and an anticipated location of the package, a current location of the recipient, an anticipated location of the recipient at the later time of day (see [0019] "When a package is bound for a Mobile Delivery customer, various embodiments may determine the location of the customer using the customer's mobile device GPS (global positioning system), a vehicle's positioning device (e.g., navigation system), social networks, prediction algorithms or a check-in service with the system" for current location of the recipient, [0076] "In various embodiments, the one or more carrier servers 104 may access various sources of data for use in predicting the location of the customer for use in suggesting a delivery location" for anticipated location of recipient, and [0065] “The tracking information may reflect the item's movement in the carrier's transportation network, including expected delivery date and time” for anticipated location of the package)
Gillen further teaches in [0073] that “the item may be delivered to a different delivery vehicle determined by the carrier that is already schedule to deliver near the dynamic location”. However, Gillen does not explicitly teach that a physical condition being monitored is an anticipated handoff to another intermediate shipper. However, Jha teaches:
an anticipated handoff of the package to another intermediary shipper (see [0015] for intermediate hubs bidding for the right to deliver to a dynamic location of a user based on the hub’s distance from the delivery location. This physical location of an anticipated handoff from a city hub to an area hub is monitored and used to make routing decisions. Also as discussed in [0015], upon the selection of a new delivery location, the package can be re-routed through intermediate hubs.) 
One of ordinary skill in the art would have recognized that applying the known technique of Jha to Gillen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Jha to the teaching of Gillen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dynamic re-routing through shipping hubs. Further, applying dynamic re-routing through shipping hubs to Gillen would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient re-routing of items in cases where the recipient requests an alternate location in another city, state or country as described in Gillen [0072]. Re-routing a delivery vehicle to another state for a single delivery would not be as efficient as re-routing the delivery at a shipping hub level.
Examiner would like to note that, as claim 5 only requires at least one of the physical conditions listed to teach the claim, the claim also can be rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillen. Examiner has provided additional physical conditions and rejected under 35 U.S.C. 103 in the interest of compact prosecution.
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Zhang (U.S. Patent No. 10,643,171, hereafter known as Zhang) and Serjeantson et al. (U.S. Pre-Grant Publication 2017/0109696, hereafter known as Serjeantson).
Regarding claim 6, Gillen teaches all of the limitations of claim 1 above. Gillen further teaches:
the rules for rerouting the package based on physical conditions includes at least one of  (see [0079] "The gathered data is compared against the anticipated delivery date (and possibly the time window) at Block 605. If there is a match at Block 610, the one or more carriers 104 assigns a probability value to the location. For example, the calendar may indicate the user will be working from an alternate office when the delivery is anticipated" rule based on anticipated time of arrival for package and anticipated location of recipient)
Gillen further teaches in [0073] that “the alternative delivery location may be a dynamic location based on the mobile device 101 GPS or social network account. For this embodiment, the customer may provide a base location (e.g., original address, current GPS location, retail store, landmark, intersection) and agree to remain within a predetermined distance from that location (e.g., 1 mile).” However, Gillen does not explicitly teach a rule based on current proximity of the package and the recipient or a rule based on anticipated proximity of the package and recipient. However, Zhang teaches:
a rule based on current physical proximity of the package and the recipient (see Col. 3 line 63 – Col. 4 line 3 “if the user changes location after receiving the alert comprising the estimated arrival time and request not to move from specific location, the delivery system determines a new delivery route for the delivery agent and transmits the new route to the delivery computing device. In this example, the new delivery route is based on the current locations of the user computing device and delivery agent computing device”)
One of ordinary skill in the art would have recognized that applying the known technique of Zhang to Gillen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Zhang to the teaching of Gillen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such rerouting a delivery based on the current proximity of a recipient and a package. Further, applying rerouting a delivery based on the current proximity of a recipient and a package to Gillen would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient delivery to a dynamic recipient location, as it would take into account the possibility that the user does not stay within the requested geolocation of Gillen [0073].
Gillen further teaches in [0070] “the one or more carrier servers 104 may identify potential delivery locations such as restaurants, retail stores, landmarks or other locations that are within a predetermine distance from the determined location of the customer”. However, the combination of Gillen and Zhang does not explicitly teach a rerouting rule based on the anticipated proximity of the recipient and the package. However, Serjeantson teaches:
a rule based on anticipated proximity of the package and the recipient (see [0019] “The notification module 164 can then utilize customer database 166 to determine customer locations which are within the routing proximity of the vehicle 102 and send alerts of possible discounts using geo-coded location data associated with customers. Acceptance or confirmation of the alerts can then be processed and new routing information can be processed by dispatch module 160 to alert the driver” looking for customer within an anticipated proximity to a planned route of a delivery vehicle to ask for a reroute)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Serjeantson with the combination of Gillen and Zhang. As stated in Serjeantson [0014], “The system and method encourages the growth of density by providing discounts to customers to ship with a transport or company if the driver is already picking up or delivering in a specific area by providing automation of notification of potential customer and the enabling dynamic pricing and rerouting to be performed to optimize efficiency”. Therefore, by combining the teachings of Serjeantson to the combination of Gillen and Zhang, the new combination would offer alternative delivery locations that are both near the recipient (Gillen [0070] citation above) and near an anticipated location of the package (Serjeantson [0019]), benefiting both parties.
Regarding claim 13, Gillen teaches all of the limitations of claim 8 above. For the limitations introduced in claim 13, please see the rejection of claim 6 above.
Regarding claim 19, Gillen teaches all of the limitations of claim 15 above. For the limitations introduced in claim 19, please see the rejection of claim 6 above.
Examiner would like to note that, as claims 6, 13 and 19 only require at least one of the listed rules for rerouting the package to teach the claim, the claims also can be rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillen. Examiner has provided additional rules for rerouting the package and rejected under 35 U.S.C. 103 in the interest of compact prosecution. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kelly et al. (U.S. Pre-Grant Publication 2019/0293443) teaches a vehicle being sent rerouting instructions based on using the current time to determine if the vehicle is making good time on the route
Perez (U.S. Pre-Grant Publication 2018/0174093) teaches a package handoff to a courier following a recipient requesting to re-route the package in transit
Levis et al. (U.S. Patent No. 7,624,024) teaches updating a dispatch plan for a delivery vehicle while the vehicle is in the middle of a route
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628